Exhibit 10.1

 

DISTRIBUTION AGREEMENT

 

dated as of

 

February 14, 2006

 

between

 

MERISANT US, INC.

 

and

 

ACH FOOD COMPANIES, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I – DEFINITIONS AND CONSTRUCTION

1

1.1

Defined Terms

1

1.2

Construction

4

1.3

Schedules

4

1.4

Effectiveness

4

 

 

 

ARTICLE II – DISTRIBUTION SERVICES

4

2.1

Exclusive Distributor

4

2.2

Distribution Services

5

2.3

Marketing and Trade Fund Management.

5

2.4

Inventory.

7

2.5

Reporting; Other Information.

8

2.6

Designated Personnel; Offices.

8

2.7

No Other Warranties; Products Complaints

9

2.8

Recall.

9

2.9

Returned Goods Policy

10

 

 

 

ARTICLE III – PRICING AND TERMS

10

3.1

Prices

10

3.2

Invoices

10

3.3

Commissions.

11

3.4

Freight And Distribution Costs

11

3.5

Tax

11

3.6

Title; Risk Of Loss

12

3.7

Credit Risk

12

 

 

 

ARTICLE IV - WARRANTIES

12

4.1

Warranties.

12

4.2

Consequential Damages Waiver

13

 

 

 

ARTICLE V - TRADEMARKS AND TRADE NAMES

13

5.1

Trademarks

13

5.2

Use

13

5.3

Notification

13

5.4

Actions

14

5.5

Similar Marks

14

5.6

Literature

14

5.7

Effect of Termination

14

5.8

Packaging

14

5.9

Right of First Refusal on Certain Branded Products

14

 

 

 

ARTICLE VI - COMPLIANCE WITH APPLICABLE LAW

15

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII - INDEMNIFICATION

15

7.1

ACH

15

7.2

Merisant

15

 

 

 

ARTICLE VIII – DISPUTE RESOLUTION

15

8.1

Negotiation

15

8.2

Mediation

16

8.3

Arbitration

16

8.4

Final and Binding Arbitration Before American Arbitration Association

16

8.5

Number of Arbitrators

16

8.6

Selection and Qualifications of Arbitrators

16

8.7

Consolidation

17

8.8

Interim Measures

17

8.9

Place of Arbitration

17

8.10

Confidentiality

17

8.11

Discovery

17

8.12

Entry of Judgment

18

8.13

Cost and Attorney’ Fees

18

8.14

Punitive Damages

18

8.15

No Appeal

18

 

 

 

ARTICLE IX – DURATION AND TERMINATION

18

9.1

Term

18

9.2

Termination Without Cause

18

9.3

Termination With Cause

19

9.4

Continuing Rights

19

9.5

Repurchase Of Inventory

19

 

 

 

ARTICLE X - CONFIDENTIALITY

19

10.1

Confidentiality

19

10.2

Disclosure Required by Law

20

10.3

Return of Confidential Information

20

10.4

Remedies

20

 

 

 

ARTICLE XI - MISCELLANEOUS

20

11.1

Relationship of the Parties

20

11.2

Governing Law

21

11.3

Notices

21

11.4

Assignment; Binding Effect; Third Party Beneficiaries

22

11.5

Force Majeure

22

11.6

Entire Agreement

22

11.7

Extensions; Waivers.

22

11.8

Severability

23

11.9

Headings

23

11.10

Counterparts

23

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

SCHEDULE 2.3.1 - 2006 TRADE PROMOTION PROGRAM

SCHEDULE 2.3.2 - EXECUTIVE COUNCIL

SCHEDULE 2.9 - RETURN GOODS POLICY

SCHEDULE 3.1 - SELLING PRICES

SCHEDULE 3.3.1 - RETAIL COMMISSIONS

SCHEDULE 3.3.2 - FOODSERVICE COMMISSIONS

SCHEDULE 3.4 - FREIGHT AND DISTIRBUTION COSTS

 

iii

--------------------------------------------------------------------------------



 


DISTRIBUTION AGREEMENT


 

This DISTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of
this 14th day of February, 2006, by and between Merisant US, Inc., a Delaware
corporation, having offices at 10 South Riverside Plaza, Suite 850, Chicago,
Illinois 60606 (“Merisant”), and ACH Food Companies, Inc., a Delaware
corporation, having its offices at 7171 Goodlett Farms Parkway, Memphis,
Tennessee 38016 (“ACH”).

 

WHEREAS, Merisant and its affiliates manufacture and market Equal® and other
branded low calorie sweeteners in the United States; and

 

WHEREAS, ACH is a leading distributor of edible consumer products through retail
grocery and foodservice channels in North America; and

 

WHEREAS, Merisant desires to engage ACH, and ACH desires to act, as the
exclusive distributor of products used primarily to sweeten beverages that are
marketed and sold by Merisant in the United States, as more fully set forth in
this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual promises set forth herein
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

 


ARTICLE I


DEFINITIONS AND CONSTRUCTION


 


1.1                                 DEFINED TERMS.  THE FOLLOWING CAPITALIZED
TERMS SHALL HAVE THE MEANINGS ASCRIBED TO THEM BELOW:


 

“Commissions” has the meaning set forth in Section 3.3(b).

 

“Confidential Information” means all oral and written information concerning
Disclosing Party’s business and data of any type whatsoever, in any tangible or
intangible form, which is hereafter or has been prior to the date hereof
provided to Recipient or any of its Representatives by Disclosing Party,
Disclosing Party’s Representatives, or a third party at the direction of
Disclosing Party or which is or has been developed, compiled or prepared by
Recipient based on such information; provided, however, that the term
“Confidential Information” will not include: (i) information that the Recipient
can establish, by documentary evidence, is now, or subsequently becomes,
publicly available, other than as the result of an unauthorized disclosure by
Recipient or any of its Representatives; (ii) information that the Recipient can
establish, by documentary evidence, was known to Recipient and was in
Recipient’s possession, without any obligation to keep such information
confidential, prior to disclosure by Disclosing Party; (iii) information that
Recipient receives from a third party having legitimate possession of such
information and who is not under any obligation to keep such information
confidential; and (iv) information that the Recipient can establish, by
documentary

 

--------------------------------------------------------------------------------


 

evidence, is developed by the Recipient independently of the disclosure made by
the Disclosing Party.  Any information disclosed by one party to the other party
or its Representatives pursuant to the Confidentiality Agreement, dated
April 21, 2005, by and between Merisant Company and ACH shall be deemed
Confidential Information under this Agreement, except as provided in clauses
(i) through (iv) above.

 

“Disclosing Party” means a party to this Agreement or Representative of such
party that discloses Confidential Information.

 

“Distribution Channels” means the Retail Channel and the Foodservice Channel.

 

“Effective Date” means, except as the parties may otherwise agree, the later of
the date on which the Heinz Agreements terminate in accordance with their terms
or that date which is 60 days after the date on which Merisant has provided to
ACH all the information necessary for ACH to prepare to render the distribution
services hereunder.  The Effective Date shall be confirmed in writing by the
parties.

 

“Executive Council” has the meaning set forth in Section 2.3(b).

 

“Foodservice Channel” means (i) all restaurants, bakeries and other businesses
at which prepared food or beverages are sold for consumption on or off such
premises; (ii) food service departments of, or third-party contractors that
provide food services to, hospitals, prisons, military installations, schools,
colleges, and other group feeding facilities; and (iii) businesses that use the
Products as ingredients in the preparation of food products.  For avoidance of
doubt, Foodservice Channel shall not include office coffee service and vending
machine providers.

 

“Foodservice Commissions” has the meaning set forth in Section 3.3(b).

 

“Freight and Distribution Costs” has the meaning set forth in Section 3.4.

 

“Heinz Agreements” means the Amended and Restated Retail Distribution Agreement,
dated May 17, 2001, by and between the Company and Heinz North America, a
division of H.J. Heinz Company, as such agreement has been amended or
supplemented from time to time, and the Amended and Restated Foodservice
Distribution Agreement, dated May 17, 2001, by and between the Company and Heinz
North America, a division of H.J. Heinz Company, as such agreement has been
amended or supplemented from time to time.

 

“Heinz Inventory” has the meaning set forth in Section 2.4(b).

 

“Invoice Price” has the meaning set forth in Section 3.1.

 

“Minimum Fill Rate” has the meaning set forth in Section 2.4(a).

 

“Minimum Foodservice Commission” has the meaning set forth in Section 3.3(b).

 

2

--------------------------------------------------------------------------------


 

“Minimum Retail Commission” has the meaning set forth in Section 3.3(a)

 

“Net Price” means the Selling Price of a Product minus any discounts, trade
marketing spending, returns, allowances and credits offered by ACH or its
brokers or other agents to customers that purchase such Product.

 

“Products” means all products used primarily to sweeten beverages marketed and
sold by Merisant in the Territory during the term of this Agreement through the
Distribution Channels and any sweetened product that the parties agree will
become a “Product” for purposes of this Agreement.  The term “Products” shall
not include (i) Canderel® branded chocolates, (ii) co-branded sweetener products
used primarily to sweeten beverages that bear both a Trademark and a trademark
designated in writing by Merisant on the date hereof that is packaged in a sugar
stick format, (iii) ”private label” products that are manufactured by Merisant
for third parties, and (iv) products that are manufactured and distributed by or
for third parties and that bear any trademark other than a Trademark.

 

“Recipient” means a party to this Agreement or Representative of such party that
receives Confidential Information from the Disclosing Party.

 

“Representatives” means the employees, agents, and consultants of a Disclosing
Party or a Recipient, including its legal and accounting representatives.

 

“Retail Channel” means all retail grocery stores (including limited selection
stores, military post exchanges, and alternative retail grocery stores commonly
known as health or natural food stores) and drugstores.   For avoidance of
doubt, the Retail Channel does not include distribution to any club, mass
merchandisers, dollar stores or convenience store class of outlet, including
without limitation Sam’s Club, BJ Wholesale Club and Costco.

 

“Retail Commissions” has the meaning set forth in Section 3.3(a).

 

“Selling Price” has the meaning set forth in Section 3.1.

 

“SKU” means a stock keeping unit, or a separate, individual inventory item
differentiated by style, color, size or other characteristic.

 

“Territory” means the States of the United States of America, the District of
Columbia, and any territory that becomes a State of the United States of
America, subject in the latter case only to any agreement with Merisant or any
company controlled by or under direct or indirect common control with Merisant
that is in effect prior to such territory becoming a State.

 

“Trademark” has the meaning set forth in Section 5.1.

 

3

--------------------------------------------------------------------------------


 


1.2                                 CONSTRUCTION.  THE PARTIES HAVE PARTICIPATED
JOINTLY IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IF ANY AMBIGUITY OR
QUESTION OF INTENT OR INTENT ARISES, THIS AGREEMENT WILL BE CONSTRUED AS IF
DRAFTED JOINTLY BY THE PARTIES AND NO PRESUMPTION OR BURDEN OF PROOF WILL ARISE
FAVORING OR DISFAVORING ANY PARTY BECAUSE OF THE AUTHORSHIP OF ANY PROVISION OF
THIS AGREEMENT.   ANY REFERENCE TO ANY FEDERAL, STATE OR LOCAL LAW WILL BE
DEEMED ALSO TO REFER TO LAW AS AMENDED AND RULES AND REGULATIONS PROMULGATED
THEREUNDER, UNLESS THE CONTEXT REQUIRES OTHERWISE.  UNLESS THE CONTEXT REQUIRES
OTHERWISE, REFERENCES TO THE PLURAL INCLUDE THE SINGULAR; REFERENCES TO THE
SINGULAR INCLUDE THE PLURAL; THE WORDS “INCLUDE,” “INCLUDES,” AND “INCLUDING”
WILL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION” AND THE TERM
“OR” HAS, EXCEPT WHERE OTHERWISE INDICATED, THE INCLUSIVE MEANING REPRESENTED BY
THE PHRASE “AND/OR”.   EACH REFERENCE TO “THIS AGREEMENT”, “HEREOF”,
“HEREUNDER”, “HEREIN” AND “HEREBY” AND EACH OTHER SIMILAR REFERENCE CONTAINED IN
THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY
PARTICULAR SUBDIVISION UNLESS EXPRESSLY SO LIMITED.  THE PARTIES INTEND THAT
EACH REPRESENTATION, WARRANTY AND COVENANT CONTAINED HEREIN WILL HAVE
INDEPENDENT SIGNIFICANCE.  IF ANY PARTY HAS BREACHED ANY REPRESENTATION,
WARRANTY OR COVENANT CONTAINED HEREIN IN ANY RESPECT, THE FACT THAT THERE EXISTS
ANOTHER REPRESENTATION, WARRANTY OR COVENANT RELATING TO THE SAME SUBJECT MATTER
(REGARDLESS OF THE RELATIVE LEVELS OF SPECIFICITY) WHICH THE PARTY HAS NOT
BREACHED WILL NOT DETRACT FROM OR MITIGATE THE FACT THAT THE PARTY IS IN BREACH
OF THE FIRST REPRESENTATION, WARRANTY OR COVENANT.


 


1.3                                 SCHEDULES.  THE SCHEDULES AND OTHER
ATTACHMENTS IDENTIFIED IN THIS AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE
AND ARE MADE A PART HEREOF.


 


1.4                                 EFFECTIVENESS.  THIS AGREEMENT SHALL BE
LEGALLY BINDING UPON THE PARTIES HERETO UPON ITS EXECUTION AND DELIVERY BY BOTH
PARTIES, BUT THIS AGREEMENT SHALL NOT BE DEEMED EFFECTIVE AND OPERATIVE UNTIL
THE EFFECTIVE DATE.


 


ARTICLE II


DISTRIBUTION SERVICES


 


2.1                                 EXCLUSIVE DISTRIBUTOR.


 

(a)                                  As of the Effective Date and subject to the
terms and conditions contained herein, Merisant appoints ACH, and ACH accepts
its appointment, as the exclusive distributor of the Products through the
Distribution Channels in the Territory.  Nothing contained in this Agreement
shall be construed to limit or restrict Merisant’s right, in its sole
discretion, to discontinue the manufacture, sale or distribution of any Product
at any time, subject, however, to Merisant’s obligation to repurchase from ACH
its entire inventory of such Product then on hand at the Invoice Price therefor
as provided herein.

 

(b)                                 During the term of this Agreement, ACH shall
not directly or indirectly manufacture, distribute or sell, or assist any other
entity to manufacture, distribute or sell, in the Territory, including without
limitation through any sub-distributor, sales agent or broker, any products that
directly compete with the Products other than the Products or products that ACH
acquired or distributed prior to the date hereof; provided that ACH

 

4

--------------------------------------------------------------------------------


 

shall not be precluded from acquiring any business that has existing products
(other than branded sweeteners used primarily to sweeten beverages) that are
identified as being sweetened with any branded sweetener that competes directly
with any Product nor shall ACH be precluded from participating in joint
promotional activities with third party brands as long as the products involved
are not high intensity sweetener products or low-calorie, all natural sweetener
products.

 

(c)                                  Merisant will not be liable to ACH for any
third-party sales of the Products or other activities within the Territory which
have not been authorized by Merisant; provided, however, that Merisant will not
sell the Products to any entity it knows, or has reason to know, intends,
directly or indirectly, to distribute or sell the Products in the Territory or
to anyone else intending to do the same; and provided further that if any such
sales of Products are made in the Territory, Merisant shall take commercially
reasonable efforts to halt such sales.

 


2.2                                 DISTRIBUTION SERVICES.  ACH SHALL PROVIDE
THE FOLLOWING SERVICES UNDER THIS AGREEMENT:


 

 (a)                               ACH shall use commercially reasonable efforts
to (i) distribute and sell the Products in the Territory, (ii) extend the
distribution and sale of the Products in the Territory so as to maximize such
distribution, and (iii) meet or exceed the volume sales targets agreed to by the
parties.

 

(b)                                 ACH shall be responsible for invoicing and
receivables collection for all Products sold to customers by ACH under this
Agreement.

 

(c)                                  ACH shall maintain a sales management team
and trained personnel adequate for the needs of the Territory, maintaining such
office, warehouse and distribution facilities (either directly or through third
parties) as shall be reasonably necessary for such purposes.  ACH shall provide
or direct all sales activities in the Retail Channel, including headquarter
calls and regional sales execution through ACH’s broker network.  In addition,
ACH shall provide or direct all sales activities for the Foodservice Channel
through its distribution and national account sales team, including through
ACH’s broker network.

 

(d)                                 In the event that a customer for the
Products requests a service that is outside the scope of this Agreement, the
parties agree to use their commercially reasonable efforts to reach a mutually
acceptable solution that is in the mutual best interests of the parties.

 


2.3                                 MARKETING AND TRADE FUND MANAGEMENT.


 

(a)                                  Schedule 2.3.1 sets forth the trade
promotion program for the calendar year ended December 31, 2006.  Merisant
agrees that it shall establish and provide to ACH its recommended trade
promotion plan for the next calendar year based on a schedule provided by ACH to
Merisant.  Merisant understands that it is ACH’s intent to

 

5

--------------------------------------------------------------------------------


 

have in place all key parameters of the next-year’s plan at least six months in
advance, unless certain customer requirements dictate that those parameters must
be in place earlier.  In such case, ACH shall provide reasonable notice to
Merisant of the date on which such information will be required, and Merisant
shall use its commercially reasonable efforts to provide such information as ACH
requests on the time schedule established by ACH.  Each such trade promotion
program shall establish a budget for trade marketing and promotional allowances
to be funded by Merisant and provided to customers of the Products in the Retail
Channel and Foodservice Channel.  If the parties are unable to agree upon a
trade promotion program with respect to the Retail Channel or Foodservice
Channel for a year during the term of the Agreement, the parties shall continue
to implement the trade promotion program then in effect for such Distribution
Channel to the extent applicable until the parties agree upon a new trade
promotion program.  ACH shall negotiate specific trade programs with customers;
provided that such trade programs are consistent with the overall trade
promotion program then in effect.

 

(b)                                 The parties agree to establish an executive
council, composed of two representatives each, the initial members of which are
listed on Schedule 2.3.2 (the “Executive Council”).  Such Executive Council and
other appropriate personnel shall meet in person or by teleconference at least
once per calendar quarter to guide marketing planning and execution and to
review trade plans and execution.

 

(c)                                  ACH shall provide Merisant with the
reasonable opportunity upon advance request by Merisant to participate in the
following ACH meetings: (i) ACH national sales meetings, (ii) annual sales
planning meetings with customers of the Products, and (iii) quarterly business
review meetings with customers of the Products. Merisant’s field representatives
shall be afforded a reasonable opportunity to participate in scheduled sales
calls to customers of the Products as reasonably requested from time to time by
Merisant.  Merisant shall be permitted to participate in primary customer
planning and execution against the plan for business development with respect to
the distribution of Products to the top 15 customers in each Distribution
Channel.

 

(d)                                 Within forty-five (45) days after the date
of this Agreement, the parties shall use their good faith efforts to agree upon
the methodology by which ACH shall track and Merisant shall fund trade spending
pursuant to this Agreement.  All trade marketing and promotional expenses and
allowances less the rate for applicable Commissions that are incurred by ACH
shall be invoiced to Merisant in the ACH accounting period immediately following
such activity accompanied by complete supporting documentation as mutually
agreed by the parties.

 

(e)                                  Merisant shall make available to ACH for
use by its sales team reasonable quantities of promotional materials at no cost
to ACH.

 

(f)                                    ACH shall work with Merisant in a
collaborative manner to develop and execute specific marketing and advertising
programs for each Distribution Channel.  The cost of all programs will be the
responsibility of Merisant. Merisant may provide, in its

 

6

--------------------------------------------------------------------------------


 

sole discretion and with the prior written approval of ACH, incentives to ACH’s
sales organization, including sub-distributors, sales agents and brokers.

 

(g)                                 For avoidance of doubt, Merisant shall be
responsible for all business activities except for those expressly assumed by
ACH pursuant to this Agreement or as otherwise agreed by the parties, including,
but not limited to, new product development, product manufacturing, consumer
affairs, and consumer direct marketing.

 


2.4                                 INVENTORY.


 

(a)                                  During the term of this Agreement, ACH
shall submit to Merisant binding purchase orders for Product on a regular basis
as necessary for ACH to maintain at all times during the term of this Agreement
at least thirty (30) days’ inventory for each SKU.  ACH shall manage its
inventory of each SKU of the Product such that it maintains a 98% case fill rate
for ship-to-trade orders (the “Minimum Fill Rate”) and shall forward to Merisant
within ten (10) business days after the end of each accounting period adequate
documentation (as mutually agreed by the parties) of the percentage fill rate
for such past accounting period.  ACH shall not be deemed to be in breach of its
obligation to maintain the Minimum Fill Rate if ACH’s failure to meet such
Minimum Fill Rate is a direct result of Merisant’s failure to perform its
obligations under this Agreement.  If ACH fails to maintain the Minimum Fill
Rate for a period of two (2) consecutive ACH accounting periods, the parties
shall promptly meet to discuss any problems that may be causing such failure and
adopt plans to remediate any such problems.  Notwithstanding the foregoing, ACH
shall not be required to maintain inventory of any SKU of the Product in excess
of the amount reasonably forecasted by ACH and Merisant as necessary to fill
orders over the next succeeding thirty (30) days.

 

(b)                                 On or about the Effective Date, Merisant
shall acquire from H. J. Heinz Company all Products then owned and in the
possession of H. J. Heinz Company pursuant to the terms of the Heinz Agreements
(the “Heinz Inventory”).  Merisant shall cause all such Heinz Inventory to be
delivered to ACH at such locations as may be designated by ACH, and ACH shall
accept delivery of all such Heinz Inventory at such designated locations.  ACH
shall take title to and pay Merisant pursuant to the terms of this Agreement for
the Heinz Inventory up to the amount of inventory reasonably forecasted by ACH
and Merisant as necessary to fill orders over the next succeeding thirty (30)
days, based on movement data for each SKU over the six months preceding the
Effective Date.  ACH will acquire the remaining Heinz Inventory (which shall
remain the property and risk of Merisant until acquired by ACH) as needed to
fulfill its obligations under paragraph (a) of this Section 2.4.  ACH shall only
be required to take title to Heinz Inventory that (i) meets the applicable and
current specifications for the Product, (ii) is not, in ACH’s reasonable
determination, damaged or distressed and (iii) has an expiration date that is at
least six (6) months after the Effective Date.

 

(c)                                  ACH shall arrange and manage movement of
the Products through ACH’s distribution centers and third-party warehouses and
will be responsible for delivery to customers.  ACH shall regularly monitor and
handle the Products at ACH’s distribution

 

7

--------------------------------------------------------------------------------


 

centers and third-party warehouses to ensure their proper storage, handling and
continued conformance to an “excellent” rating pursuant to the then most current
standards of the American Institute of Baking.

 

(d)                                 ACH shall manage inventory rotation of the
Products on a “code out” (FIFO) basis. Any obsolescence of the Products which
was the result of improperly managed inventory rotation, as mutually agreed by
the parties, will be for the sole account of ACH, and ACH shall bear all costs
related to disposition of such Products. All costs of obsolete Products due to
reasons other than agreed improper rotation on the part of ACH will be borne by
Merisant.  Costs reimbursable hereunder to ACH for such obsolete Products will
include the Invoice Price of the obsolete Products to ACH and all costs related
to disposition of such Products.

 


2.5                                 REPORTING; OTHER INFORMATION.


 

(a)                                  Within forty-five (45) days after the date
hereof, the parties shall develop a protocol for the reporting of historical
operating data with respect to the sales and distribution of Products pursuant
to this Agreement.  Such protocol shall prescribe the types of information to be
reported by ACH and its brokers to Merisant and the timing of such reports.  The
protocol may also establish the procedures by which ACH may make available to
Merisant electronic records of operating data relating to the sale and
distribution of the Products.   ACH shall provide to Merisant forecasts of
purchases of Product and ship-to-trade for the current ACH accounting period and
for a rolling period consistent with periods used by ACH for similar products
distributed by ACH which at a minimum shall be the remaining accounting periods
in ACH’s then-current fiscal year.  Such forecasts shall be stated in the
aggregate and broken down by SKU.

 

(b)                                 Subject to the conditions of any agreements
ACH has with its third-party providers, Merisant employees shall be provided
access during normal business hours to inspect those portions of the offices
where the distribution services provided pursuant this Agreement are managed and
warehouses and other facilities of ACH where Products are stored or distributed,
provided (i) reasonable advance written notice of least forty-eight (48) hours
is provided to ACH, and (ii) Merisant does not visit any such site for this
purpose more than once per calendar month.  ACH shall use commercially
reasonable efforts to provide, or cause to be provided, to Merisant access to
the executive management of any broker used to sell Products during normal
business hours upon reasonable advance notice.  Merisant may request that ACH
use commercially reasonable efforts to obtain information from its brokers with
respect to order processing, sales reporting and retail execution appraisals or
“score cards” generated by such brokers, provided that ACH shall not be required
to incur any costs in doing so.

 


2.6                                 DESIGNATED PERSONNEL; OFFICES.


 

(a)                                  At all times during the term of this
Agreement, each of the parties shall designate at least one manager for each of
the Retail Channel and the Foodservice

 

8

--------------------------------------------------------------------------------


 

Channel who will have direct responsibility for such Distribution Channel.  The
initial managers shall be Monte Fenstra and Greg DuPey for ACH and Julie Forbes
and Michael Falvo for Merisant.  All communications (other than invoicing and
similar communications) and information requests shall be made through such
designated managers.

 

 (b)                              ACH shall provide reasonable access to office
cubicles for up to two employees of Merisant from time to time at ACH’s office
located in the Chicago metropolitan area at no additional cost to Merisant. 
Merisant employees shall have access to such offices during ACH’s normal hours
of operation for such location, and Merisant shall cause its employees to
observe any security policies of ACH that apply to such location.  Each such
Merisant employee shall execute a nondisclosure agreement with ACH which shall
be effective for as long as such employee has access to ACH’s premises.

 


2.7                                 NO OTHER WARRANTIES; PRODUCT COMPLAINTS. 
ACH SHALL NOT MAKE ANY VERBAL OR WRITTEN WARRANTIES, REPRESENTATIONS OR CLAIMS
CONCERNING THE PRODUCTS OTHER THAN THOSE CONTAINED IN WRITTEN MATERIALS
PREVIOUSLY SUPPLIED BY MERISANT TO ACH.  PRODUCT RELATED COMPLAINTS RECEIVED BY
ACH WILL BE PROMPTLY FORWARDED TO MERISANT AND HANDLED BY MERISANT IN ACCORDANCE
WITH MERISANT’S APPLICABLE PROCEDURES.  ACH WILL ASSIST MERISANT TO THE EXTENT
REASONABLY NECESSARY IN THE RESOLUTION OF ANY SUCH COMPLAINTS.


 


2.8                                 RECALL.


 

(a)                                  Only Merisant may initiate the recall or
withdrawal of the Products.  To the extent that any Product is determined to be
adulterated or materially misbranded or otherwise is determined not to be
legally salable in any jurisdiction, Merisant shall initiate a recall or
withdrawal with regard to such Product.  A Product shall be deemed to be
“materially misbranded” for purposes of the preceding sentence if the nature of
the misbranding creates a risk of sickness, injury, gross consumer deception or
economic fraud.  In the event of such recall or withdrawal, Merisant will
provide notice to ACH, and the recall or withdrawal shall be conducted by ACH in
accordance with its procedures and policies then in effect.   In addition, ACH
agrees to provide any additional reasonable services requested by Merisant in
connection with such recall or withdrawal.  ACH’s direct expenses related to the
recall or withdrawal services or incurred by it in connection with any seizure
of Product, including customer charges and out-of-pocket and allocated manpower
expenses, will be billed to and payable by Merisant, provided that Merisant
shall bear no expense to the extent that the recall or withdrawal is caused by
ACH’s negligence or willful misconduct.  Merisant shall reacquire from ACH any
Products that are recalled or withdrawn and any Products returned to ACH due to
or in connection with such recall or withdrawal, whether technically the subject
of such recall or withdrawal or not, and shall promptly pay ACH the Net Price
for any such Products.  Merisant shall also reimburse ACH the Net Price for any
Products seized by or through the order of a court or governmental agency or
authority as a result of the failure of Merisant to initiate a recall or
withdrawal in a timely fashion.  Amounts due to ACH from Merisant pursuant to
this paragraph shall be paid

 

9

--------------------------------------------------------------------------------


 

within thirty (30) days from the receipt by Merisant of an invoice from ACH
setting forth the amounts due; provided that any such amount shall accrue at a
rate of interest per year equal to the prime interest rate reported by ACH’s
principal commercial bank plus 1% per annum during the period commencing on the
date that is five (5) business days after receipt of such invoice and ending on
the date of payment of such amount.

 

(b)                                 ACH shall provide prompt notice to Merisant
if it learns of any condition that reasonably could give rise to a recall or
withdrawal of Products.

 


2.9                                 RETURNED GOODS POLICY.  MERISANT SHALL
ACCEPT THE RETURN BY ACH OF PRODUCTS IN ACCORDANCE WITH ACH’S RETURNED GOODS
POLICY, A COPY OF WHICH IS ATTACHED HERETO AS SCHEDULE 2.9. MERISANT AGREES TO
REIMBURSE ACH FOR REASONABLE CHARGES, INCLUDING FREIGHT AND HANDLING, IT INCURS
FOR THE SERVICES PROVIDED BY THIRD PARTIES EMPLOYED BY ACH TO PROCESS UNSALABLE
PRODUCTS AND DAMAGED PRODUCTS CLAIMS AT THE POINT OF DELIVERY TO ACH.


 


ARTICLE III


PRICES AND TERMS


 


3.1                                 PRICES.  MERISANT SHALL SELL PRODUCTS TO ACH
AT A PRICE (THE “INVOICE PRICE”) EQUAL TO (X) THE GROSS LIST PRICES FOR EACH SKU
OF SUCH PRODUCTS PUBLISHED BY MERISANT FROM TIME TO TIME DURING THE TERM OF THIS
AGREEMENT (THE “SELLING PRICES”), MINUS  (Y) APPLICABLE COMMISSIONS EARNED
THEREON, AND MINUS (Z) ANY CASH DISCOUNTS THAT ACH WILL PROVIDE ITS CUSTOMER FOR
SUCH PRODUCT WITH RESPECT TO SUCH PRODUCT.  THE SELLING PRICES FOR INDIVIDUAL
PRODUCT SKUS SHALL NOT VARY BY DISTRIBUTION CHANNEL.  THE INITIAL SELLING PRICES
ARE SET FORTH IN SCHEDULE 3.1 TO THIS AGREEMENT.  MERISANT MAY REVISE THE
SELLING PRICES FROM TIME TO TIME UPON NINETY (90) DAYS’ PRIOR WRITTEN NOTICE TO
ACH.   IN THE EVENT THAT MERISANT DECREASES THE SELLING PRICES DURING THE TERM
OF THIS AGREEMENT, ALL PRODUCTS THEN OWNED BY ACH OR ITS CUSTOMERS WILL BE PRICE
PROTECTED (I.E., MERISANT SHALL PROVIDE TO ACH A CREDIT EQUAL TO THE AMOUNT OF
THE DECREASE FOR EACH SKU AFFECTED, TIMES THE TOTAL NUMBER OF UNITS OF THAT SKU
IN INVENTORY FOR ACH AND ITS CUSTOMERS ON THE DATE THAT THE PRICE DECREASE
BECOMES EFFECTIVE).  IN THE EVENT THAT MERISANT INCREASES THE SELLING PRICES
DURING THE TERM OF THIS AGREEMENT, IT SHALL MEET WITH ACH TO DISCUSS IN GOOD
FAITH POSSIBLE ADJUSTMENTS IN THE TRADE PROMOTION PROGRAM THEN IN EFFECT TO
ASSIST IN THE IMPLEMENTATION OF SUCH INCREASE.


 


3.2                                 INVOICES.


 


(A)                                  MERISANT SHALL INVOICE ACH AT THE TIME OF
TRANSFER OF TITLE OF THE PRODUCTS PURCHASED PURSUANT TO ORDERS ISSUED BY ACH IN
AN AMOUNT EQUAL TO THE INVOICE PRICE FOR THE PRODUCTS. INVOICES SHALL BE DUE
THIRTY (30) DAYS FROM THE DATE OF INVOICE, SUBJECT TO A TWO PERCENT (2%)
DISCOUNT FOR PAYMENT OF THE INVOICE IN FULL BY THE DUE DATE.


 

(b)                                 ACH shall invoice Merisant for returns and
spoilage allowances less the rate of any Commissions paid on returned or damaged
Product and shall, upon request,

 

10

--------------------------------------------------------------------------------


 

provide Merisant reasonable documentation evidencing such returns and spoilage
allowances.

 

(c)                                  During and after the term of this
Agreement, if either party incurs an expense, via chargeback, deduction or
otherwise that is not attributable to the party incurring such expense, the
other party agrees to reimburse the affected party for such costs within thirty
(30) days of invoice.

 


3.3                                 COMMISSIONS.


 

(a)                                  Merisant shall pay ACH commissions based on
the Net Price of Products to be sold in the Retail Channel by ACH or agents of
ACH pursuant to this Agreement as set determined in accordance with
Schedule 3.3.1 (the “Retail Commissions”); provided that Merisant shall pay ACH
minimum Retail Commissions each year as set forth in Schedule 3.3.1, which
amount shall be pro rated for any partial year during the term of this Agreement
(the “Minimum Retail Commission”).

 

(b)                                 Merisant shall pay ACH commissions based on
Net Price of Products to be sold in the Foodservice Channel made by ACH or
agents of ACH pursuant to this Agreement as set determined in accordance with
Schedule 3.3.2 (the “Foodservice Commissions” and, together with Retail
Commissions, “Commissions”); provided that Merisant shall pay to ACH minimum
Foodservice Commissions each year as set forth in Schedule 3.3.2, which amount
shall be pro rated for any partial year during the term of this Agreement (the
“Minimum Foodservice Commission”).

 


3.4                                 FREIGHT AND DISTRIBUTION COSTS. 
SCHEDULE 3.4 PROVIDES A DESCRIPTION OF THE METHODOLOGY TO BE USED BY ACH TO
DETERMINE COSTS ASSOCIATED WITH THE SERVICES PROVIDED BY ACH UNDER THIS
AGREEMENT FOR INBOUND FREIGHT, OUTBOUND FREIGHT AND DISTRIBUTION AND WAREHOUSING
(COLLECTIVELY, THE “FREIGHT AND DISTRIBUTION COSTS”).  AT ANY TIME DURING THE
AGREEMENT, ACH MAY ADJUST THE COSTS THEN IN EFFECT IN ORDER TO PASS THROUGH ANY
CHANGE IN FUEL SURCHARGES FROM ACH’S PROVIDERS.  ACH SHALL PROVIDE NOTICE TO
MERISANT OF ANY SUCH INCREASE IN FUEL SURCHARGES AND, UPON THE REQUEST OF
MERISANT, DOCUMENTS REASONABLY DOCUMENTING SUCH INCREASE.  ACH WILL INVOICE
MERISANT FOR FREIGHT AND DISTRIBUTION COSTS AT THE END OF EACH ACH ACCOUNTING
PERIOD, AND MERISANT SHALL PAY ACH WITHIN THIRTY (30) DAYS OF THE DATE OF THE
RELEVANT INVOICE.  THE FREIGHT AND DISTRIBUTION COSTS SHALL BE SUBJECT TO THE
CO-SHIPMENT ADJUSTMENT SET FORTH IN SCHEDULE 3.4.  IN ORDER TO ASSIST MERISANT
IN ITS ANNUAL PLANNING PROCESS, ACH SHALL FROM TIME TO TIME PROVIDE TO MERISANT
AN ESTIMATE OF THE POTENTIAL PER-CASE COSTS ACH EXPECTS TO INCUR FOR FREIGHT AND
DISTRIBUTION COSTS TO BE PAID BY MERISANT BASED ON THE METHODOLOGY PROVIDED IN
SCHEDULE 3.4.


 


3.5                                 TAX.  ACH AGREES TO PAY ANY SALES, USE,
GROSS RECEIPTS OR OTHER SIMILAR SALES OR USE TAXES WITH RESPECT TO ANY SHIPMENT
OF THE PRODUCTS. IF ACH ASSERTS A TAX EXEMPTION, ACH WILL FURNISH MERISANT A
VALID EXEMPTION CERTIFICATE FOR EACH JURISDICTION IN WHICH IT IS CLAIMING AN
EXEMPTION.

 

11

--------------------------------------------------------------------------------


 


3.6                                 TITLE; RISK OF LOSS.  TITLE TO THE PRODUCTS
AND RISK OF LOSS SHALL PASS TO ACH AT THE POINT OF DELIVERY TO ACH.


 

3.7                                 Credit Risk. The credit risk is assumed
solely by ACH.  ACH, therefore, reserves the right to make independent credit
decisions regarding credit line extensions plus monitoring each customer’s open
account exposure.

 


ARTICLE IV


WARRANTIES


 

4.1                   Warranties.

 

(a)                    Merisant warrants that all Products will be in conformity
with Merisant’s then current specifications for such Products at the time of
delivery to ACH.  Merisant further warrants that any Products delivered by
Merisant or any affiliate of Merisant to ACH shall not be adulterated or
misbranded within the meaning of the federal Food Drug & Cosmetic Act, and shall
not be an article which may not, under the provisions of Section 404 and 505, be
introduced into interstate commerce.  All Products shall conform to all
applicable Consumer Product Safety Standards, bans and rules issued under the
federal Consumer Product Safety Act and the federal Hazardous Substances Act and
shall not be an article which is a banned hazardous product under the Consumer
Product Safety Act or a banned hazardous substance under the federal Hazardous
Substances Act at the date of delivery to ACH.  Merisant further warrants that
any Product delivered to ACH shall comply at the date of such delivery with all
other applicable federal laws, rules and regulations of all political
subdivisions of the United States of America and with the applicable laws,
rules and regulations of the respective states of the United States of America
and their respective political subdivisions whether now or hereafter enacted. 
All warranties made under this Section 4.1(a) are subject to the fact that
Merisant does not warrant and hereby disclaims any liability for any Products
becoming adulterated or misbranded within the meaning of the Consumer Product
Safety Act by reason of causes beyond its control, including, but not limited
to, any act or omission of ACH, and Merisant further disclaims any liability for
sales of any Products in any state of the United States of America if any state
or political subdivision thereof  bans any ingredient contained in any Product
or requires labeling with respect to any such ingredient and Merisant has
delivered notice to ACH of any such ban or requirement.

 

(b)                   Merisant further represents that it has the relevant
corporate power and authority necessary to execute and deliver this Agreement
and perform its obligations contained herein, and that the execution and
delivery of this Agreement and the performance of its obligations hereunder
after the Effective Date will not breach any other agreement to which Merisant
is a party or be in any way violating the rights of any other party to any such
other agreement.

 

(c)                    ACH represents that it has the relevant corporate power
and authority necessary to execute and deliver this Agreement and perform its
obligations contained herein, and that the execution and delivery of this
Agreement and the performance of its

 

12

--------------------------------------------------------------------------------


 

obligations hereunder will not breach any other agreement to which Merisant is a
party or be in any way violating the rights of any other party to any such other
agreement.

 


4.2                                 CONSEQUENTIAL DAMAGES WAIVER.  IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL OR CONSEQUENTIAL
LOSSES OR DAMAGES (INCLUDING, BUT NOT LIMITED TO ECONOMIC LOSS OR LOSS OF
PROFITS) SUFFERED OR INCURRED AS A RESULT OF OR IN CONNECTION WITH ANY BREACH OF
THIS AGREEMENT OR ANY TORT (INCLUDING, BUT NOT LIMITED TO, STRICT LIABILITY OR
NEGLIGENCE) COMMITTED BY A PARTY IN CONNECTION WITH THIS AGREEMENT.


 


ARTICLE V
TRADEMARKS AND TRADE NAMES


 


5.1                                 TRADEMARKS.  ALL TRADEMARKS, TRADE NAMES,
LOGOS, COPYRIGHTS AND OTHER DESIGNATIONS USED OR ADOPTED BY MERISANT IN
CONNECTION WITH THE PRODUCTS, INCLUDING WITHOUT LIMITATION EQUAL® (THE
“TRADEMARKS”), WILL AT ALL TIMES BE AND REMAIN THE PROPERTY OF MERISANT, ITS
AFFILIATED COMPANIES OR THIRD PARTIES WITH WHOM MERISANT OR ITS AFFILIATED
COMPANIES HAVE A LICENSE. ACH SHALL NOT IN ANY WAY DISPUTE OR IMPUGN THE
VALIDITY OF THE TRADEMARKS, MERISANT’S, ITS AFFILIATED COMPANIES’ OR SUCH THIRD
PARTIES’ SOLE OWNERSHIP OF THE TRADEMARKS, OR SUCH PARTIES’ RIGHT TO USE AND
CONTROL THE USE OF THE TRADEMARKS DURING THE TERM OF THIS AGREEMENT AND
THEREAFTER; NOR WILL ACH DO OR KNOWINGLY PERMIT TO BE DONE ANY ACTION OR THING
WHICH WILL IN ANY WAY IMPAIR THE RIGHTS OF MERISANT OR SUCH THIRD PARTIES IN AND
TO THE TRADEMARKS. ACH ACKNOWLEDGES THAT ITS USE OF THE TRADEMARKS WILL NOT
CREATE IN IT ANY RIGHT, TITLE OR INTEREST IN THE TRADEMARKS AND AGREES THAT ALL
USE OF THE TRADEMARKS WILL BE FOR THE BENEFIT OF MERISANT OR SUCH THIRD PARTIES.


 


5.2                                 USE.  ACH MAY USE THE TRADEMARKS ONLY IN
CONNECTION WITH THE SERVICES TO BE PROVIDED HEREUNDER AND ONLY IN THE MANNER AND
STYLE APPROVED BY MERISANT IN WRITING.  SUCH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED BY MERISANT PROVIDED THAT MERISANT SHALL BE REASONABLE IN
WITHHOLDING SUCH APPROVAL IF MERISANT DETERMINES THAT SUCH USE SHALL DILUTE,
TARNISH OR OTHERWISE DIMINISH THE VALUE OF SUCH TRADEMARK.  ACH WILL NOT USE THE
TRADEMARKS AS PART OF ITS COMPANY NAME OR IN CONNECTION WITH ANY PRODUCT OTHER
THAN THE PRODUCTS.  ACH AGREES NOT TO ALTER, DEFACE, REMOVE, COVER UP, OR
MUTILATE ANY OF THE TRADEMARKS OR ANY SERIAL NUMBER, LOT CODE NUMBER OR OTHER
DESIGNATION THAT MAY BE ATTACHED OR AFFIXED TO THE PRODUCTS OR ANY PACKAGING
MATERIALS.


 


5.3                                 NOTIFICATION.  ACH WILL: (I) NOTIFY MERISANT
IN WRITING OF ANY INFRINGING USES, APPLICATIONS FOR REGISTRATION, OR
REGISTRATIONS OF THE TRADEMARKS OR MARKS SIMILAR THERETO OF WHICH IT HAS ACTUAL
KNOWLEDGE; (II) EXECUTE ANY DOCUMENTATION REASONABLY REQUESTED BY MERISANT
RELATING TO THE TRADEMARKS; AND (III) COMPLY WITH ALL REASONABLE INSTRUCTIONS OF
MERISANT WITH REGARD TO THE USE AND DISPLAY OF THE TRADEMARKS.

 

13

--------------------------------------------------------------------------------



 


5.4                                 ACTIONS.  ACH ACKNOWLEDGES THAT ONLY
MERISANT WILL HAVE AUTHORITY TO INSTITUTE ACTIONS OR PROCEEDINGS TO PREVENT ANY
INFRINGEMENT, IMITATION, UNAUTHORIZED USE, OR MISUSE OF ANY OF THE TRADEMARKS
AND AGREES TO PROVIDE MERISANT WITH REASONABLE ASSISTANCE IN SUCH PROCEEDINGS AT
MERISANT’S REQUEST, PROVIDED THAT MERISANT SHALL REIMBURSE ACH FOR ANY COSTS
INCURRED BY ACH IN SO DOING.


 


5.5                                 SIMILAR MARKS. ACH AGREES NOT TO ADOPT ANY
TRADEMARK, TRADE NAME, MARK, LOGO OR SYMBOL WHICH IS SIMILAR TO OR LIKELY TO BE
CONFUSED WITH ANY OF THE TRADEMARKS. ACH WILL NOT USE ANY OTHER TRADEMARK, WORD,
SYMBOL, LETTER OR DESIGN IN COMBINATION WITH ANY OF THE TRADEMARKS.


 


5.6                                 LITERATURE.  MERISANT WILL HAVE THE RIGHT TO
APPROVE ALL SALES LITERATURE, ADVERTISING AND PROMOTIONAL MATERIALS, MANUALS AND
RELATED MATERIALS PREPARED OR USED BY ACH IN CONNECTION WITH THE PRODUCTS.  SUCH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED BY MERISANT.  ACH AGREES
TO PROVIDE TO MERISANT COPIES OR WORKPAPERS DESCRIBING SUCH LITERATURE AND
MATERIALS PRIOR TO SUCH USE.  IF MERISANT DOES NOT OBJECT TO SUCH MATERIAL
WITHIN TEN (10) BUSINESS DAYS OF RECEIPT, MERISANT SHALL BE DEEMED TO HAVE
APPROVED ACH’S USE OF SUCH MATERIALS.


 

5.7                                 Effect of Termination.  Upon termination of
this Agreement for any reason, ACH shall promptly cease all use of the
Trademarks, provided that ACH may continue to use the Trademarks in its
promotion and sale of the Products held in inventory and not repurchased by
Merisant pursuant to the provisions of Section 9.5 hereof.

 

5.8                                 Packaging.  The Products shall be resold
only in their original packages. ACH shall not, either directly or indirectly,
re-label, repackage, mark, or assist any other entity to re-label, repackage, or
mark the Products except for such repackaging as may be necessary to refurbish
damaged Products with the prior approval of Merisant.

 

5.9                                 Right of First Refusal on Certain Branded
Products.  If during the term of this Agreement, Merisant receives a bona fide
offer from an unrelated third party to license any Trademark for use with
branded creamers or fortified nutritional drink mixes to be sold by or for such
third party in the Territory, Merisant shall deliver notice to ACH, which notice
shall disclose all material economic terms of any such offer to ACH.  Within
thirty (30) days of receipt of such offer, ACH shall be permitted to match such
offer to Merisant to license such Trademark for the purposes described in the
notice.  If, within thirty (30) days after its receipt of the notice from
Merisant, ACH shall not have delivered a notice to Merisant agreeing to match
the offer made, Merisant shall be permitted to enter into an agreement with such
third party on terms not less favorable than those set forth in Merisant’s
notice to ACH.  If ACH delivers a notice within that 30-day period agreeing to
match the offer made, the parties shall meet in good faith and negotiate a
license on the terms provided in the original notice, with such adjustments as
they may mutually agree.

 

14

--------------------------------------------------------------------------------



 


ARTICLE VI
COMPLIANCE WITH APPLICABLE LAW


 

Each party warrants to the other that it shall comply with all applicable laws
and regulations and governmental orders and decrees applicable to the sale of
the Products by Merisant to ACH and the purchase, promotion and sale by ACH of
the Products, including without limitation applicable Food and Drug
Administration regulations.

 


ARTICLE VII
INDEMNIFICATION


 


7.1                                 ACH.  ACH SHALL INDEMNIFY, DEFEND AND HOLD
MERISANT HARMLESS AGAINST ALL COSTS, CLAIMS, SUITS, DEMANDS, JUDGMENTS, EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES) OR DAMAGES RESULTING FROM OR ARISING OUT
OF THE FOLLOWING: (I) ANY BREACH BY ACH OF ANY OF ITS WARRANTIES, DUTIES OR
OBLIGATIONS UNDER THIS AGREEMENT; AND (II) THE NEGLIGENCE OR WILLFUL MISCONDUCT
OF ACH, ITS EMPLOYEES OR AGENTS, EXCEPT TO THE EXTENT ANY SUCH DAMAGE RESULTED
FROM OR WAS CONTRIBUTED TO BY MERISANT, ITS EMPLOYEES OR AGENTS.


 


7.2                                 MERISANT.  MERISANT SHALL INDEMNIFY, DEFEND
AND HOLD ACH HARMLESS AGAINST ALL COSTS, CLAIMS, SUITS, DEMANDS, JUDGMENTS,
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OR DAMAGES RESULTING FROM OR
ARISING OUT OF THE FOLLOWING: (I) ANY BREACH BY MERISANT OF ANY OF ITS
WARRANTIES, DUTIES OR OBLIGATIONS UNDER THIS AGREEMENT; (II) THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF MERISANT, ITS EMPLOYEES OR AGENTS; (III) ANY ALLEGED DEATH
OR INJURY RELATING TO OR CAUSED BY THE PRODUCTS; AND (IV) ANY CLAIM OF
INFRINGEMENT OR AWARD OF ROYALTIES OF PROFITS FROM THE USE OF THE INTELLECTUAL
PROPERTY OF OTHERS WITH RESPECT TO THE PRODUCTS, EXCEPT IN EACH CASE TO THE
EXTENT ANY SUCH DAMAGE RESULTED FROM OR WAS CONTRIBUTED TO BY ACH, ITS EMPLOYEES
OR AGENTS.


 


ARTICLE VIII


DISPUTE RESOLUTION


 


8.1                               NEGOTIATION.  IN THE EVENT THAT ANY DISPUTE
MAY ARISE RELATING TO THE AGREEMENT, THE PARTIES SHALL FIRST SEEK TO RESOLVE
SUCH DISPUTE BY NEGOTIATIONS BETWEEN SENIOR EXECUTIVES WHO HAVE AUTHORITY TO
SETTLE THE CONTROVERSY AND HAVE DIRECT OPERATIONAL RESPONSIBILITY FOR THE
MATTERS CONTEMPLATED BY THIS AGREEMENT.  WHEN A PARTY BELIEVES THERE IS A
DISPUTE RELATING TO THE AGREEMENT, THE PARTY WILL GIVE THE OTHER PARTY WRITTEN
NOTICE OF THE DISPUTE. THE SENIOR EXECUTIVES SHALL MEET AT A MUTUALLY ACCEPTABLE
TIME AND PLACE WITHIN THIRTY (30) DAYS AFTER THE DATE OF THE NOTICE TO EXCHANGE
RELEVANT INFORMATION AND TO ATTEMPT TO RESOLVE THE DISPUTE.  IF A SENIOR
EXECUTIVE INTENDS TO BE ACCOMPANIED AT A MEETING BY AN ATTORNEY, THE OTHER
PARTY’S SENIOR EXECUTIVE SHALL BE GIVEN AT LEAST THREE (3) BUSINESS DAYS’ NOTICE
OF SUCH INTENTION AND MAY ALSO BE ACCOMPANIED BY AN ATTORNEY.  ALL NEGOTIATIONS
ARE CONFIDENTIAL AND SHALL BE TREATED AS COMPROMISE AND SETTLEMENT NEGOTIATIONS
UNDER THE UNITED STATES FEDERAL RULES OF EVIDENCE.

 

15

--------------------------------------------------------------------------------


 


8.2                               MEDIATION. IF THE DISPUTE HAS NOT BEEN
RESOLVED WITHIN THIRTY (30) DAYS AFTER THE DATE OF THE NOTICE OF A DISPUTE, OR
IF THE PARTY RECEIVING SUCH NOTICE FAILS OR REFUSES TO MEET WITHIN SUCH TIME
PERIOD, EITHER PARTY MAY REQUIRE MEDIATION OF THE DISPUTE BY SENDING THE OTHER
PARTY A WRITTEN NOTICE THAT THE DISPUTE BE MEDIATED. THE PARTY RECEIVING SUCH A
WRITTEN NOTICE WILL PROMPTLY RESPOND TO THE REQUESTING PARTY SO THAT ALL PARTIES
CAN JOINTLY SELECT A NEUTRAL AND IMPARTIAL MEDIATOR AND SCHEDULE THE MEDIATION
SESSION.  THE PARTIES SHALL MEDIATE THE DISPUTE BEFORE A NEUTRAL, THIRD-PARTY
MEDIATOR WITHIN THIRTY (30) DAYS AFTER THE DATE OF THE WRITTEN REQUEST FOR
MEDIATION.


 


8.3                               ARBITRATION. IF A DISPUTE HAS NOT BEEN
RESOLVED WITHIN SIXTY (60) DAYS AFTER THE ORIGINAL NOTICE OF A DISPUTE OR WITHIN
TWO (2) BUSINESS DAYS AFTER THE DATE MEDIATION HAS BEEN COMPLETED, WHICHEVER IS
LATER, THEN EITHER PARTY MAY INITIATE ARBITRATION PROCEEDINGS. NOTWITHSTANDING
THE ABOVE PROVISIONS, IF EITHER PARTY DEEMS THAT TIME IS OF THE ESSENCE IN
RESOLVING THE DISPUTE, IT MAY INITIATE ARBITRATION AND SEEK INTERIM MEASURES, IF
APPROPRIATE, AND THEN COMPLY WITH THE REQUIREMENTS FOR NEGOTIATIONS AND
MEDIATION AS LONG AS THEY ARE FULLY COMPLETED BEFORE THE COMMENCEMENT OF THE
FINAL HEARING ON THE MERITS IN THE ARBITRATION PROCEEDING.


 


8.4                               FINAL AND BINDING ARBITRATION BEFORE AMERICAN
ARBITRATION ASSOCIATION.  ANY DISPUTE, CONTROVERSY OR CLAIM, OF ANY AND EVERY
KIND OR TYPE, WHETHER BASED ON CONTRACT, TORT, STATUTE, REGULATIONS, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, OR RELATING IN ANY WAY TO THIS
AGREEMENT, THE RELATIONSHIP OF THE PARTIES, THE OBLIGATIONS OF THE PARTIES OR
THE OPERATIONS CARRIED OUT UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION,
ANY DISPUTE AS TO THE EXISTENCE, VALIDITY, CONSTRUCTION, INTERPRETATION,
NEGOTIATION, PERFORMANCE, NON-PERFORMANCE, BREACH, TERMINATION, OR
ENFORCEABILITY OF THIS AGREEMENT, SHALL BE SETTLED THROUGH FINAL AND BINDING
ARBITRATION, IT BEING THE INTENTION OF THE PARTIES THAT THIS IS A BROAD FORM
ARBITRATION AGREEMENT DESIGNED TO ENCOMPASS ALL POSSIBLE DISPUTES AMONG THE
PARTIES RELATING TO THE PROJECT THAT IS THE SUBJECT OF THE PARTIES’ AGREEMENT. 
THE ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION, AS SUPPLEMENTED TO THE EXTENT
NECESSARY TO DETERMINE ANY PROCEDURAL APPEAL QUESTIONS BY THE FEDERAL
ARBITRATION ACT (TITLE 9 OF THE UNITED STATES CODE).  IF THERE IS ANY
INCONSISTENCY BETWEEN THIS ARTICLE VIII AND THE COMMERCIAL ARBITRATION RULES OR
THE FEDERAL ARBITRATION ACT, THE TERMS OF THIS ARTICLE VIII WILL CONTROL THE
RIGHTS AND OBLIGATIONS OF THE PARTIES.


 


8.5                               NUMBER OF ARBITRATORS.  IF THE AMOUNT IN
DISPUTE INVOLVES LESS THAN $1,000,000, EXCLUSIVE OF INTEREST AND COSTS, THEN THE
ARBITRATION SHALL BE CONDUCTED AND FINALLY SETTLED BY A SOLE ARBITRATOR.  IF THE
AMOUNT IN CONTROVERSY, EXCLUSIVE OF INTEREST AND COSTS, IS $1,000,000 OR MORE,
IF THE AMOUNT IN DISPUTE IS UNKNOWN, OR IF RELIEF OTHER THAN DAMAGES IS SOUGHT,
THEN THE ARBITRATION SHALL BE CONDUCTED AND FINALLY SETTLED BY THREE
(3) ARBITRATORS.


 


8.6                               SELECTION AND QUALIFICATIONS OF ARBITRATORS. 
IF THE ARBITRATION IS TO BE CONDUCTED BY A SOLE ARBITRATOR, THEN THE ARBITRATOR
WILL BE JOINTLY SELECTED BY THE PARTIES.  IF THE PARTIES FAIL TO AGREE ON THE
ARBITRATOR WITHIN TEN (10) BUSINESS DAYS AFTER THE INITIATION OF THE
ARBITRATION, THEN CHICAGO, ILLINOIS CHAPTER OF THE AAA SHALL APPOINT THE
ARBITRATOR.

 

16

--------------------------------------------------------------------------------


 


IF THE ARBITRATION IS TO BE CONDUCTED BY THREE ARBITRATORS, THEN EACH PARTY OR
GROUP SHALL APPOINT ONE ARBITRATOR WITHIN THIRTY (30) DAYS OF RECEIPT OF NOTICE
OF THE COMMENCEMENT OF THE ARBITRATION, AND THE TWO ARBITRATORS SO APPOINTED
SHALL SELECT THE PRESIDING ARBITRATOR WITHIN THIRTY (30) DAYS AFTER THE LATER OF
THE TWO ARBITRATORS IS APPOINTED BY THE PARTIES.  ALL ARBITRATORS SHALL BE AND
REMAIN AT ALL TIMES WHOLLY IMPARTIAL AND SHALL PROVIDE THE PARTIES WITH A
STATEMENT THAT THEY CAN AND SHALL DECIDE THE CASE IMPARTIALLY. NO ARBITRATOR
SHALL HAVE ANY FINANCIAL INTEREST (DIRECTLY OR INDIRECTLY) IN THE DISPUTE OR ANY
FINANCIAL DEPENDENCE (DIRECTLY OR INDIRECTLY) UPON ANY OF THE PARTIES.  ALL
ARBITRATORS SHALL BE KNOWLEDGEABLE OF THE CONSUMER PRODUCTS BUSINESS OR THE LAW
APPLICABLE TO SUCH BUSINESS.


 


8.7                               CONSOLIDATION.  IF THE PARTIES TO THIS
AGREEMENT INITIATE MULTIPLE ARBITRATION PROCEEDINGS, THE SUBJECT MATTERS OF
WHICH ARE RELATED BY COMMON QUESTIONS OF LAW OR FACT AND WHICH COULD RESULT IN
CONFLICTING AWARDS OR OBLIGATIONS, THEN THE PARTIES HEREBY AGREE THAT ALL SUCH
PROCEEDINGS MAY BE CONSOLIDATED INTO A SINGLE ARBITRAL PROCEEDING IF THE
CONSOLIDATED PROCEEDING CAN BE CONDUCTED IN A MANNER CONSISTENT WITH THE TERMS
OF THIS AGREEMENT. THE PARTIES DO NOT INTEND OR AGREE BY THIS PROVISION TO
AUTHORIZE A CLASS ACTION OR A MASS ACTION.


 


8.8                                 INTERIM MEASURES.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT INTERIM JUDICIAL RELIEF IS NECESSARY PRIOR TO THE
CONCLUSION OF DISCUSSIONS, MEDIATION OR ARBITRATION CONTEMPLATED BY THIS
ARTICLE VIII IN ORDER TO AVOID IRREPARABLE INJURY TO EITHER PARTY, THEN SUCH
PARTY MAY SEEK INTERIM MEASURES OF PROTECTION, INCLUDING WITHOUT LIMITATION
ORDERS OF INJUNCTION, SPECIFIC PERFORMANCE OR OTHER EQUITABLE RELIEF, FROM ANY
COURT OF COMPETENT JURISDICTION. THE PROVISIONS OF THIS SECTION 8.8 SHALL NOT BE
DEEMED TO PRECLUDE THE ARBITRATORS FROM AWARDING SIMILAR OR OTHER INTERIM RELIEF
OR ENTERING INTERIM ARBITRATION AWARDS.


 


8.9                                 PLACE OF ARBITRATION.  UNLESS OTHERWISE
AGREED BY ALL PARTIES TO THE ARBITRATION, THE SITUS OF THE ARBITRATION UNDER
THIS AGREEMENT SHALL BE CHICAGO, ILLINOIS.


 


8.10                         CONFIDENTIALITY.  EXCEPT TO THE EXTENT NECESSARY TO
ENFORCE THE ARBITRATION AGREEMENT OR AWARD, TO ENFORCE OTHER RIGHTS OF THE
PARTY, OR AS REQUIRED BY LAW, THE PARTIES, THEIR EMPLOYEES, OFFICERS, DIRECTORS,
COUNSEL, CONSULTANTS, AND EXPERT WITNESSES, SHALL MAINTAIN AS CONFIDENTIAL THE
FACT OF THE ARBITRATION PROCEEDING, THE ARBITRAL AWARD, CONTEMPORANEOUS OR
HISTORICAL DOCUMENTS EXCHANGED OR PRODUCED DURING THE ARBITRATION PROCEEDING,
AND MEMORIALS, BRIEFS OR OTHER DOCUMENTS PREPARED FOR THE ARBITRATION.


 


8.11                         DISCOVERY.  ALL DISCOVERY SHALL BE CONDUCTED IN
ACCORDANCE WITH THE FEDERAL RULES OF EVIDENCE AND, TO THE EXTENT PERMITTED
THEREUNDER, THE PARTIES SHALL PRODUCE DOCUMENTS, WHICH MAY INCLUDE CONTRACTS,
BOOKS, RECORDS, INTERNAL DOCUMENTS, NOTES, AND MEMORANDA, OF ANY AND ALL KINDS
OR TYPES. IT SHALL NOT BE OBJECTIONABLE THAT DOCUMENTS ARE REQUESTED BY GENERAL
CATEGORY. THE PARTIES ALSO AGREE TO PROVIDE ORAL DEPOSITIONS OF THEIR EMPLOYEES,
OFFICERS AND DIRECTORS, AND TO FULLY, ACCURATELY AND TIMELY ANSWER WRITTEN
INTERROGATORIES SUBMITTED TO THEM. THE ARBITRAL TRIBUNAL SHALL HAVE THE POWER,
UPON THE APPLICATION OF ANY PARTY, TO MAKE ALL APPROPRIATE ORDERS FOR THE
DISCOVERY DESCRIBED ABOVE, TO WHICH POWER THE PARTIES SPECIFICALLY CONSENT. IF A
PARTY FAILS TO

 

17

--------------------------------------------------------------------------------


 


PROVIDE DOCUMENTS PURSUANT TO AN ORDER OF THE TRIBUNAL, THE ARBITRATORS MAY TAKE
THAT FAILURE INTO ACCOUNT IN DECIDING THE ISSUES. APPLICABLE LEGAL PRIVILEGES
AGAINST THE DISCLOSURE OF INFORMATION SHALL BE RECOGNIZED.


 


8.12                         ENTRY OF JUDGMENT.  JUDGMENT ON THE AWARD OF THE
ARBITRAL TRIBUNAL MAY BE ENTERED BY ANY COURT OF COMPETENT JURISDICTION.


 


8.13                         COSTS AND ATTORNEYS’ FEES.  THE ARBITRAL TRIBUNAL
IS AUTHORIZED TO AWARD COSTS AND ATTORNEY’S FEES OR ALLOCATE THEM BETWEEN THE
PARTIES, AND THE COSTS OF THE ARBITRATION PROCEEDINGS, INCLUDING ATTORNEYS’
FEES, SHALL BE BORNE IN THE MANNER DETERMINED BY THE ARBITRAL TRIBUNAL.


 


8.14                         PUNITIVE DAMAGES.  PENAL, PUNITIVE, TREBLE,
MULTIPLE, CONSEQUENTIAL, INCIDENTAL OR SIMILAR DAMAGES MAY NOT BE RECOVERED OR
AWARDED.


 

8.15                           No Appeal.  Any arbitral award shall be final and
binding on the parties as to the questions submitted to arbitration except that
errors of law or findings of fact not supported by substantial evidence shall be
subject to appeal.

 


ARTICLE IX


DURATION AND TERMINATION


 


9.1                                 TERM.  THE TERM OF THIS AGREEMENT WILL
COMMENCE ON THE EFFECTIVE DATE AND WILL THEREAFTER REMAIN IN EFFECT UNTIL THE
DATE THAT IS THREE YEARS AFTER THE EFFECTIVE DATE, UNLESS EARLIER TERMINATED AS
PROVIDED HEREIN. THIS AGREEMENT MAY BE RENEWED FOR TWO ADDITIONAL THREE-YEAR
TERMS UPON WRITTEN NOTICE OF SUCH EXTENSION DELIVERED BY EITHER PARTY AT LEAST
ONE HUNDRED EIGHTY (180) DAYS PRIOR TO THE THEN SCHEDULED EXPIRATION OF THIS
AGREEMENT. BOTH PARTIES SHALL CONTINUE TO PERFORM TIMELY THEIR RESPECTIVE
OBLIGATIONS UNDER THIS AGREEMENT DURING THE PERIOD FROM THE  DELIVERY OF ANY
SUCH EXPIRATION NOTICE THROUGH THE DATE OF TERMINATION.


 


9.2                                 TERMINATION WITHOUT CAUSE.  EITHER PARTY MAY
TERMINATE THIS AGREEMENT WITHOUT CAUSE IN WHOLE OR WITH RESPECT TO A
DISTRIBUTION CHANNEL BY GIVING THE OTHER PARTY AT LEAST ONE HUNDRED AND EIGHTY
(180) DAYS PRIOR WRITTEN NOTICE OF ITS INTENTION TO DO SO; PROVIDED, HOWEVER,
THAT NO SUCH NOTICE MAY BE GIVEN UNTIL AFTER THE FIRST ANNIVERSARY OF THE
EFFECTIVE DATE. IF MERISANT TERMINATES THIS AGREEMENT PURSUANT TO THIS
SECTION 9.2, MERISANT SHALL PAY TO ACH $1,000,000 ON THE DATE THAT THIS
AGREEMENT TERMINATES AND THE RATE OF COMMISSIONS SHALL INCREASE BY 1.5% FOR ALL
COMMISSIONS EARNED BY ACH ON PRODUCTS SOLD DURING THE PERIOD COMMENCING ON THE
DATE OF THE TERMINATION NOTICE AND ENDING ON THE DATE THIS AGREEMENT
TERMINATES.  BOTH PARTIES SHALL CONTINUE TO PERFORM TIMELY THEIR RESPECTIVE
OBLIGATIONS UNDER THIS AGREEMENT DURING THE PERIOD FROM THE DELIVERY OF ANY SUCH
TERMINATION NOTICE THROUGH THE EFFECTIVE DATE OF TERMINATION, INCLUDING THE
PAYMENT BY MERISANT OF ANY COMMISSIONS EARNED BY ACH DURING SUCH PERIOD.

 

18

--------------------------------------------------------------------------------


 

9.3                                 Termination With Cause.  In the event of a
material breach of this Agreement by a party, the other party may terminate this
Agreement upon not less than ninety (90) days’ prior written notice, provided
that the breach has not been cured within thirty (30) days of receipt of notice
of such breach and provided further that the party terminating this Agreement is
not then in material breach of this Agreement.  Either party may terminate this
Agreement upon written notice to the other if there has occurred any event of
force majeure preventing performance by the other party and such event has
continued for a period of three (3) consecutive months or longer.

 


9.4                                 CONTINUING RIGHTS.  UPON EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON, THE PARTIES WILL HAVE NO FURTHER
RIGHTS, LIABILITIES, DUTIES OR OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT FOR ANY
RIGHTS, LIABILITIES, DUTIES OR OBLIGATIONS UNDER SECTIONS 9.2, 9.4 AND 11.2 AND
ARTICLES VII, VIII AND X OF THIS AGREEMENT, AND ANY RIGHTS, LIABILITIES, DUTIES
OR OBLIGATIONS WHICH ARISE PRIOR TO SUCH EXPIRATION OR TERMINATION.


 


9.5                                 REPURCHASE OF INVENTORY.  UPON THE DATE OF
EXPIRATION OR TERMINATION OF THIS AGREEMENT FOR ANY REASON, MERISANT SHALL
PURCHASE AT THE NET PRICE THE REMAINING INVENTORY OF PRODUCTS THAT ARE GOOD AND
SALABLE. PROMPTLY FOLLOWING EXPIRATION OR TERMINATION, PURSUANT TO MERISANT’S
REQUEST AND DIRECTION AND AT MERISANT’S COST, ACH WILL RETURN ALL PRICE LISTS,
CATALOGS, SAMPLES, ADVERTISING, PROMOTIONAL OR OTHER MATERIALS FOR THE PRODUCTS
IN ACH’S POSSESSION, EXCEPT FOR SUCH MATERIALS USED IN THE SALE OF REMAINING
INVENTORIES OF THE PRODUCTS NOT PURCHASED BY MERISANT.


 


ARTICLE X


CONFIDENTIALITY


 


10.1                           CONFIDENTIALITY.  DURING THE TERM OF THIS
AGREEMENT AND FOR A PERIOD OF TWO YEARS AFTER THE TERMINATION OR EXPIRATION OF
THIS AGREEMENT, RECIPIENT AGREES THAT (I) IT WILL, AND WILL CAUSE ITS
REPRESENTATIVES TO, MAINTAIN IN CONFIDENCE ALL CONFIDENTIAL INFORMATION AND WILL
NOT DISCLOSE ANY CONFIDENTIAL INFORMATION TO ANY PERSON, EXCEPT AS EXPRESSLY
PROVIDED HEREIN, AND WILL PROVIDE THE SAME CARE TO AVOID DISCLOSURE OR
UNAUTHORIZED USE OF THE CONFIDENTIAL INFORMATION AS IT PROVIDES TO PROTECT ITS
OWN SIMILAR PROPRIETARY INFORMATION; AND (II) IT WILL NOT, AND WILL NOT PERMIT
ITS REPRESENTATIVES TO, USE THE CONFIDENTIAL INFORMATION FOR ANY COMMERCIAL OR
COMPETITIVE PURPOSE WHATSOEVER.  FURTHERMORE, EACH PARTY ACKNOWLEDGES AND AGREES
THAT THE CONFIDENTIAL INFORMATION WILL BE USED ONLY FOR THE PURPOSES OF THIS
AGREEMENT AND NOT IN ANY WAY DIRECTLY OR INDIRECTLY DETRIMENTAL TO THE
RECIPIENT.  RECIPIENT MAY, HOWEVER, DISCLOSE THE CONFIDENTIAL INFORMATION TO ITS
REPRESENTATIVES, BUT ONLY IF SUCH REPRESENTATIVES REASONABLY NEED TO KNOW THE
CONFIDENTIAL INFORMATION FOR THE PURPOSES OF THIS AGREEMENT.  RECIPIENT AGREES
TO (I) INFORM EACH OF ITS REPRESENTATIVES RECEIVING CONFIDENTIAL INFORMATION OF
THE CONFIDENTIAL NATURE OF THE CONFIDENTIAL INFORMATION AND OF THE EXISTENCE AND
THE TERMS OF THIS AGREEMENT; (II) DIRECT ITS REPRESENTATIVES TO TREAT THE
CONFIDENTIAL INFORMATION CONFIDENTIALLY AND NOT TO USE IT OTHER THAN IN
CONNECTION WITH THE DISCUSSIONS; AND (III) BE RESPONSIBLE FOR ANY IMPROPER USE
OF THE CONFIDENTIAL INFORMATION BY ANY OF ITS

 

19

--------------------------------------------------------------------------------



 


REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, THOSE REPRESENTATIVES WHO,
SUBSEQUENT TO THE FIRST DATE OF DISCLOSURE OF CONFIDENTIAL INFORMATION
HEREUNDER, CEASE TO BE REPRESENTATIVES).


 


10.2                           DISCLOSURE REQUIRED BY LAW.  IN THE EVENT
RECIPIENT, OR ANY OF ITS REPRESENTATIVES, IS REQUESTED OR BECOMES LEGALLY
COMPELLED (BY DEPOSITION, INTERROGATORY, REQUEST FOR DOCUMENTS, SUBPOENA, CIVIL
INVESTIGATIVE DEMAND OR SIMILAR PROCESS) TO DISCLOSE ANY CONFIDENTIAL
INFORMATION, THEN THE PARTY SO REQUESTED OR COMPELLED WILL PROVIDE DISCLOSING
PARTY WITH PROMPT WRITTEN NOTICE OF SUCH REQUEST OR REQUIREMENT SO THAT
DISCLOSING PARTY MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY OR
WAIVE COMPLIANCE WITH THE TERMS OF THIS AGREEMENT.  IN THE EVENT THAT SUCH
PROTECTIVE ORDER OR OTHER REMEDY IS NOT OBTAINED, OR THAT DISCLOSING PARTY
WAIVES COMPLIANCE WITH THE PROVISIONS HEREOF, THE PERSON SO REQUESTED OR
COMPELLED WILL FURNISH ONLY THAT PORTION OF THE CONFIDENTIAL INFORMATION THAT IT
IS ADVISED BY OUTSIDE LEGAL COUNSEL IS LEGALLY REQUIRED TO BE DISCLOSED AND TO
EXERCISE REASONABLE EFFORTS TO OBTAIN ASSURANCE THAT CONFIDENTIAL TREATMENT WILL
BE ACCORDED THE CONFIDENTIAL INFORMATION.  ACH ACKNOWLEDGES AND AGREES THAT A
COPY OF THIS AGREEMENT WILL BE FILED BY MERISANT WORLDWIDE, INC. AND MERISANT
COMPANY WITH THE SECURITIES AND EXCHANGE COMMISSION.


 


10.3                           RETURN OF CONFIDENTIAL INFORMATION.  ALL
CONFIDENTIAL INFORMATION, UNLESS OTHERWISE SPECIFIED IN WRITING, REMAINS THE
PROPERTY OF THE DISCLOSING PARTY. UPON THE REQUEST OF DISCLOSING PARTY FOLLOWING
TERMINATION OF THIS AGREEMENT, RECIPIENT AGREES TO PROMPTLY RETURN TO DISCLOSING
PARTY ALL DOCUMENTS, REPORTS, EXHIBITS AND OTHER MATERIALS PROVIDED BY OR ON
BEHALF OF DISCLOSING PARTY CONTAINING CONFIDENTIAL INFORMATION.  IN ADDITION,
RECIPIENT AGREES TO DESTROY ALL WORKING PAPERS CONTAINING ANY CONFIDENTIAL
INFORMATION OR EXTRACTS THEREFROM, AND ALL COPIES OF ANY NOTES, ANALYSES,
COMPILATIONS, STUDIES OR OTHER DOCUMENTS THAT IT OR ITS REPRESENTATIVES PREPARED
CONTAINING OR REFLECTING ANY CONFIDENTIAL INFORMATION AND, IF REQUESTED BY
DISCLOSING PARTY, TO DELIVER A CERTIFICATE EXECUTED BY AN APPROPRIATE OFFICER OF
RECIPIENT CERTIFYING THAT ALL SUCH MATERIALS HAVE BEEN DESTROYED. 
NOTWITHSTANDING THE FOREGOING, RECIPIENT SHALL BE ENTITLED TO RETAIN IN ITS
LEGAL DEPARTMENT, FOR RECORD AND AUDIT PURPOSES ONLY, IN ITS LEGAL DEPARTMENT
ONE COPY OF ANY SUCH MATERIALS REFERRED TO ABOVE IN THIS SECTION 10.3


 


10.4                           REMEDIES.  RECIPIENT ACKNOWLEDGES AND AGREES THAT
REMEDIES AT LAW FOR ANY ACTUAL OR THREATENED BREACH BY IT OF THE COVENANTS
CONTAINED IN THIS ARTICLE WOULD BE INADEQUATE AND THAT DISCLOSING PARTY WILL BE
ENTITLED TO EQUITABLE RELIEF, INCLUDING INJUNCTION AND SPECIFIC PERFORMANCE, IN
THE EVENT OF ANY BREACH OF THE PROVISIONS OF THIS ARTICLE, IN ADDITION TO ALL
OTHER REMEDIES AVAILABLE TO DISCLOSING PARTY AT LAW OR IN EQUITY.


 


ARTICLE XI


MISCELLANEOUS


 


11.1                           RELATIONSHIP OF THE PARTIES.  THE RELATIONSHIP OF
MERISANT AND ACH UNDER THIS AGREEMENT IS THAT OF SELLER AND PURCHASER, AND
NOTHING CONTAINED IN THIS AGREEMENT AND NO ACTION TAKEN BY EITHER PARTY TO THIS
AGREEMENT WILL BE DEEMED TO: (I) CONSTITUTE

 

20

--------------------------------------------------------------------------------


 


EITHER PARTY OR ANY OF SUCH PARTY’S EMPLOYEES, AGENTS OR REPRESENTATIVES TO BE
AN EMPLOYEE, AGENT OR REPRESENTATIVE OF THE OTHER PARTY, OR (II) CREATE ANY
PARTNERSHIP, JOINT VENTURE, ASSOCIATION OR SYNDICATE AMONG OR BETWEEN THE
PARTIES, OR (III) CONFER ON EITHER PARTY ANY EXPRESS OR IMPLIED RIGHT, POWER OR
AUTHORITY TO ENTER INTO ANY AGREEMENT OR COMMITMENT, EXPRESS OR IMPLIED, OR TO
INCUR ANY OBLIGATION OR LIABILITY ON BEHALF OF THE OTHER PARTY.


 

11.2                           Governing Law.  This Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of Illinois, excluding the conflict of laws provisions thereof.

 

11.3                           Notices.  Any notice under this Agreement will be
valid and effective only if given by written instrument that is personally
delivered or sent by facsimile, or registered or certified mail, postage
prepaid, addressed as follows (or to such other address as any party may give in
a notice given in accordance with the provisions hereof):

 

If to ACH:

ACH Food Companies, Inc.
7171 Goodlett Farms Parkway
Memphis, Tennessee 38016
Facsimile: (901) 381-2906
Attention:  Vice President, Strategy and Development

 

With a copy to:             General Counsel (same address and facsimile)

 

If to Merisant:                    Merisant US, Inc.
10 South Riverside Plaza, Suite 850
Chicago, Illinois 60606
Facsimile: (312) 840-5108
Attention: Senior Vice President, North American Sales

 

With a copy to:             General Counsel (same address and facsimile)

 

All notices, requests or other communications will be effective and deemed given
only as follows:  (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (iv) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day.  Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.

 

21

--------------------------------------------------------------------------------


 


11.4                           ASSIGNMENT; BINDING EFFECT; THIRD PARTY
BENEFICIARIES.  NO PARTY MAY ASSIGN EITHER THIS AGREEMENT OR ANY OF ITS RIGHTS,
INTERESTS OR OBLIGATIONS HEREUNDER, WHETHER BY OPERATION OF LAW OR OTHERWISE,
WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY, AND ANY SUCH ASSIGNMENT
BY A PARTY WITHOUT PRIOR WRITTEN APPROVAL OF THE OTHER PARTY WILL BE DEEMED
INVALID AND NOT BINDING ON SUCH OTHER PARTY; PROVIDED THAT MERISANT MAY ASSIGN
THIS AGREEMENT IN WHOLE OR IN PART UPON NOTICE TO ACH TO AN AFFILIATE OF
MERISANT, OR AS PART OF A SALE OF ALL OR SUBSTANTIALLY ALL OF THE STOCK OF
MERISANT OR MERISANT WORLDWIDE, INC. OR ASSETS OF BUSINESS OF MERISANT THAT
MANUFACTURES OR MARKETS THE PRODUCTS; AND PROVIDED, FURTHER THAT ACH MAY ASSIGN
THIS AGREEMENT IN WHOLE OR IN PART TO ANY WHOLLY OWNED SUBSIDIARY OR AFFILIATE
OF ACH OR TO ANY PURCHASER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ACH
OTHER THAN TO ANY PURCHASER THAT OWNS OR DISTRIBUTES ANY SWEETENER OR SWEETENED
PRODUCT THAT COMPETES DIRECTLY WITH ANY OF THE PRODUCTS OR THAT IS CONTROLLED BY
OR UNDER COMMON CONTROL WITH ANY PERSON THAT OWNS OR DISTRIBUTES ANY SUCH
SWEETENER OR SWEETENED PRODUCT.  MERISANT ACKNOWLEDGES THAT ACH MAY UTILIZE THE
SERVICES OF BROKERS IN THE PERFORMANCE OF ITS DUTIES AND OBLIGATIONS HEREUNDER,
AND THAT SUCH USE WILL NOT BE A BREACH OF THIS SECTION 11.4.   ALL OF THE TERMS,
AGREEMENTS, COVENANTS, REPRESENTATIONS, WARRANTIES AND CONDITIONS OF THIS
AGREEMENT ARE BINDING UPON, AND INURE TO THE BENEFIT OF AND ARE ENFORCEABLE BY,
THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  THERE ARE NO
THIRD PARTY BENEFICIARIES HAVING RIGHTS UNDER OR WITH RESPECT TO THIS AGREEMENT.


 


11.5                           FORCE MAJEURE.  NEITHER PARTY WILL BE LIABLE TO
THE OTHER FOR ANY LOSS OR INJURY INCURRED OR DAMAGES SUSTAINED BY THE OTHER
PARTY DUE TO A FAILURE ON THE PART OF THE PARTY TO PERFORM UNDER THIS AGREEMENT
(EXCEPT FOR EITHER PARTY’S OBLIGATION TO MAKE A PAYMENT UNDER ANY PROVISION OF
THIS AGREEMENT), IF SUCH FAILURE TO PERFORM IS A RESULT OF WAR, ACT OF
TERRORISM, RIOT, LABOR STRIKE OR LOCK-OUT, SHORTAGES, FIRE, FLOOD, WIND, STORM
OR OTHER ACT OF GOD, GOVERNMENTAL CONTROL OR REGULATION OR OTHER SIMILAR
CONDITION BEYOND THE PARTY’S REASONABLE CONTROL.


 


11.6                           ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH THE
ENTIRE AND FINAL AGREEMENT AND UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT. ANY AND ALL PRIOR AGREEMENTS OR
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT, ARE HEREBY TERMINATED.  THIS AGREEMENT MAY NOT BE MODIFIED OR
AMENDED EXCEPT BY AN INSTRUMENT IN WRITING EXECUTED BY THE PARTIES TO THIS
AGREEMENT. ANY TERMS OR CONDITIONS THAT MAY BE DIFFERENT FROM, OR IN ADDITION TO
THOSE AGREED TO AND SET FORTH IN THIS AGREEMENT, ARE EXPRESSLY OBJECTED TO AND
WILL NOT BE BINDING UPON EITHER PARTY UNLESS MUTUALLY AGREED TO IN WRITING.


 


11.7                           EXTENSIONS; WAIVERS.  ANY PARTY MAY, FOR ITSELF
ONLY, (I) EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE OBLIGATIONS OF ANY
OTHER PARTY UNDER THIS AGREEMENT, (II) WAIVE ANY INACCURACIES IN THE
REPRESENTATIONS AND WARRANTIES OF ANY OTHER PARTY CONTAINED HEREIN OR IN ANY
DOCUMENT DELIVERED PURSUANT HERETO AND (III) WAIVE COMPLIANCE WITH ANY OF THE
AGREEMENTS OR CONDITIONS FOR THE BENEFIT OF SUCH PARTY CONTAINED HEREIN.  ANY
SUCH EXTENSION OR WAIVER WILL BE VALID ONLY IF SET FORTH IN A WRITING SIGNED BY
THE PARTY TO BE BOUND THEREBY.  NO WAIVER BY ANY PARTY OF ANY DEFAULT,
MISREPRESENTATION OR BREACH OF WARRANTY OR COVENANT HEREUNDER, WHETHER
INTENTIONAL OR NOT, MAY BE DEEMED TO EXTEND TO

 

22

--------------------------------------------------------------------------------


 


ANY PRIOR OR SUBSEQUENT DEFAULT, MISREPRESENTATION OR BREACH OF WARRANTY OR
COVENANT HEREUNDER OR AFFECT IN ANY WAY ANY RIGHTS ARISING BECAUSE OF ANY PRIOR
OR SUBSEQUENT SUCH OCCURRENCE.  NEITHER THE FAILURE NOR ANY DELAY ON THE PART OF
ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS AGREEMENT WILL OPERATE AS A
WAIVER THEREOF, NOR WILL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT OR REMEDY
PRECLUDE ANY OTHER OR FURTHER EXERCISE OF THE SAME OR OF ANY OTHER RIGHT OR
REMEDY.


 


11.8                           SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT
WILL BE DEEMED SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER PROVISIONS HEREOF;
PROVIDED THAT IF ANY PROVISION OF THIS AGREEMENT, AS APPLIED TO ANY PARTY OR TO
ANY CIRCUMSTANCE, IS JUDICIALLY DETERMINED NOT TO BE ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, THE PARTIES AGREE THAT THE COURT JUDICIALLY MAKING SUCH
DETERMINATION MAY MODIFY THE PROVISION IN A MANNER CONSISTENT WITH ITS
OBJECTIVES SUCH THAT IT IS ENFORCEABLE, AND/OR TO DELETE SPECIFIC WORDS OR
PHRASES, AND IN ITS MODIFIED FORM, SUCH PROVISION WILL THEN BE ENFORCEABLE AND
WILL BE ENFORCED.


 


11.9                           HEADINGS.  THE ARTICLE AND SECTION HEADINGS
CONTAINED IN THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND WILL NOT
AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


11.10                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Merisant and ACH, by their respective duly authorized
officers or representatives, have executed and delivered this Agreement on the
date first above written.

 

 

 

MERISANT US, INC.

 

 

 

 

 

By:

  /s/ Jonathan W. Cole

 

 

 

Name: Jonathan W. Cole

 

 

Title: Vice President, General Counsel

 

 

 

 

 

ACH FOOD COMPANIES, INC.

 

 

 

 

 

By:

  /s/ Jeffrey A. Atkins

 

 

 

Name: Jeffrey A. Atkins

 

 

Title:

 Executive Vice President
Chief Executive Officer

 

 

Signature Page to Distribution Agreement

 

--------------------------------------------------------------------------------